Exhibit 10.1

TOMI Environmental Solutions Enters into a Joint Venture Agreement with Zera
Investments PTE. LTD.

BEVERLY HILLS, Calif.--(BUSINESS WIRE)--February 7, 2011--TOMI Environmental
Solutions, Inc. (“TOMI”) (OTCBB:TOMZ), a global green leader in infectious
disease control and surface and air remediation, announced today a joint venture
agreement with Zera Investments PTE. LTD (“Zera Investments”), a Singapore
private investment company.

Zera Investments is an investment holding company whose directors have expertise
and background in the indoor environmental field. Zera Investments has the
ability to assist TOMI with its capital raising activities and can distribute
TOMI products to key members of the environmental industry in the Asian-Pacific
Rim (Zera Investments also possesses the background and expertise in the indoor
environmental field to assist TOMI with future sales).

Discussing the benefits of this joint venture agreement, Dr. Halden Shane,
TOMI’s Chief Executive Officer, stated, “I have just returned from the
Asian–Pacific Rim and I am extremely impressed with their concerns over the
control of Infectious Disease and their desire to live, work and play in clean
indoor environments. After making several presentations to government and
private sector industries, TOMI expects to benefit from this activity and has
already received orders for its exclusive suite of products. TOMI could not have
found a better partner than Zera Investments for the Singapore and Asian-Pacific
markets. Singapore is a world leader in understanding the global indoor
contamination risk and being at the forefront of mitigating that risk.”

Zera Investment’s three Directors are key to the success of TOMI’s
Singapore-based strategy and are as follows:

Mr. Wee Ah Kee, a Director with over 20 years experience in the investment
banking industry and a long history of building listed companies in the
Asian-Pacific Region. Mr. Kee states, “I am very impressed with the products
that TOMI has and, as reported, have taken a major position in owning its stock.
I also feel that the reception among the environmental field experts during Dr.
Shane’s visit has been extremely encouraging.” Mr. Wee has also been appointed
as a Director and Board member of TOMI-Singapore.

--------------------------------------------------------------------------------



Andrew Leong is the former head of the Counter-Hacking Unit in Singapore’s
Internal Security Department (the “ISD”). He began his career with the ISD as a
systems engineer and quickly rose to become the head of the Counter-Hacking
Unit. Mr. Leong, a Director of the Singapore subsidiary of TOMI-Singapore,
states, “I have never been so confident and excited about the success of a
technology like TOMI’s since 2005, when the project I was working on (a
biometric (facial and fingerprint) automated travel and immigration solution for
Singapore Airlines (SIA), the Civil Aviation Authority of Singapore (CAAS) and
Immigration and Checkpoints Authority (ICA)) won international recognition from
the Harvard Business Review and was the 'Breakthrough Idea for 2005.'”

Michael Lim Tiong Hoe has also been appointed on the Board of TOMI Environmental
Solutions-Singapore PTE. LTD. Mr. Lim brings years of experience in the
Environmental and Cleaning Industry and has been a Founding Board Member of the
Centre for Cleaning Technology, President of the Environmental Management
Association of Singapore, Chairman for the Cleaning Skills Standards Committee
and was instrumental in setting the Performance Standards for Commercial
Premises and Public Residential Estates in Singapore. He was also a member of
the Singapore Government’s Economic Review Sub-Committee for Environmental
Services and Domestic 21 Committee. Mr. Lim states that “the air remediation
industry in Singapore and across Asia is not well developed. The technology and
methodology seen in TOMI’s products and protocols will set new benchmarks for
these markets. The need for better indoor air quality is seen across a wide
spectrum of residential and commercial premises including hospitals, nursing
homes, hotels, entertainment centers and also in residential homes. TOMI’s
products will raise the standards in these countries, allowing everyone to enjoy
better living in a cleaner indoor environment.”

About Zera Investments PTE. LTD.

Zera Investments PTE. LTD. is a Singapore Private Investment company with the
ability to assist TOMI with its capital raising activities and to introduce TOMI
to key members of the environmental industry in the Asian-Pacific Rim. Zera
Investments also possesses the background and expertise in the indoor
environmental field to assist TOMI with future sales.

About TOMI Environmental Solutions, Inc.

TOMI Environmental Solutions, Inc. (OTCBB:TOMZ) is a leading provider of
environmental services that are using UV ozone, activated hydrogen peroxide and
UVGI-Filtration to achieve a safe and healthy indoor environment. TOMI’s
equipment will treat issues that involve infectious disease control. Compared to
other existing methods of air remediation and purification, TOMI’s systems
produce by-product-free ozone and activated hydrogen peroxide mist with a high
degree of safety and industry expertise. The Company offers its non-ozone
producing UV germicidal accessories, the "Terminator," that can be permanently
installed to maintain clean indoor air. For more product information, visit
www.tomiesinc.com

Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995

Certain written and oral statements made by us may constitute “forward-looking
statements” as defined in the Private Securities Litigation Reform Act of 1995
(the “Reform Act”). Forward-looking statements are identified by such words and
phrases as “we expect,” “expected to,” “estimates,” “estimated,” “current
outlook,” “we look forward to,” “would equate to,” “projects,” “projections,”
“projected to be,” “anticipates,” “anticipated,” “we believe,” “could be,” and
other similar phrases. All statements addressing operating performance, events,
or developments that we expect or anticipate will occur in the future, including
statements relating to revenue growth, earnings, earnings-per-share growth, or
similar projections, are forward-looking statements within the meaning of the
Reform Act. Because they are forward-looking, they should be evaluated in light
of important risk factors that could cause our actual results to differ
materially from our anticipated results. The information provided in this
document is based upon the facts and circumstances known at this time. We
undertake no obligation to update these forward-looking statements after the
date of this release.

CONTACT:
TOMI Environmental Solutions, Inc.
Dr. Halden Shane, Chairman of the Board & CEO
310-275-2255
or
Syndicated Capital, Inc.
Faith Lee, President
310-255-4482